Citation Nr: 9905399	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to an increased disability evaluation for the 
residuals of a hookworm infection with irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
post traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran was on active service from October 
1969 to August 1971.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no evidence of record showing the veteran 
suffers from a dental condition which is the result of 
service trauma.

3.  The veteran's present symptomatology related to his 
digestive disability is characterized by irritable bowel 
symptoms about three times per week with each time leading to 
about two or three loose bowel movements without blood or 
mucous, cramping lower abdominal pain, fullness and 
tenderness in the right lower quadrant, neither gain nor loss 
of weight, nausea without vomiting, and occasional 
constipation with no history of fistula.  The evidence does 
not show that the veteran's disability has been medically 
characterized as severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress.

4.  The veteran presents a nervous affect and an overall 
anxious mood, and his PTSD symptomatology is manifested by 
chronic intrusive memories, nightmares, detachment from 
others, restricted affect, foreshortened future, sleep 
disturbances, anger outbursts, concentration problems, 
marital problems, and startle response.  The veteran has been 
assigned a GAF score of 52.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a dental condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The requirements for outpatient dental benefits have not 
been met. 38 U.S.C.A. §§ 1712, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 17.123 (1998).

3.  The criteria for an in increased disability evaluation, 
in excess of 10 percent, for the residuals of a hookworm 
infection with irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7319 (1998).

4.  The criteria for an increased disability evaluation for 
PTSD, in excess of 30 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Dental Condition.

As a preliminary manner, the Board notes the record contains 
a November 1996 decision letter to the veteran indicating 
that, as he had failed to submit a substantive appeal by 
August 23, 1995, the RO's denial of service connection for a 
dental condition had become final, and thus, the veteran was 
required to submit new and material evidence in order to 
pursue his claim.  However, the Board also notes that the 
substantive appeal submitted by the veteran contains an 
additional date stamp with a date of August 25, 1995; the 
actual postmark date is not of record in this case.  

In this regard, the Board notes 38 C.F.R. § 20.305 indicates 
that, if a document is postmarked  prior to the expiration of 
the applicable time limit allowed for its submission, such 
document is to be accepted as having been timely filed.  In 
addition, in the event that the postmark is not of record, 
the postmark date will be presumed  to be five days prior to 
the date of receipt of the document by the VA.  This five-day 
period excludes Saturdays, Sundays, and legal holidays.  See 
38 C.F.R. § 20.305 (1998).  Thus, as the veteran's 
substantive appeal appears to have been received on August 
25, 1995, which is only about two days into the five-day 
extension period allowed by section 20.305, the  Board deems 
the veteran's substantive appeal to be a timely appeal.  As a 
result, the issue of service connection for a dental 
condition is properly before the Board for appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).

In addition, 38 C.F.R. § 17.123 (1998) sets out the 
requirements that must be met in order to obtain outpatient 
dental benefits for noncompensable service connected dental 
disabilities.  In order to receive benefits under 17.123, 
subsection (c), the veteran must show that his dental 
condition or disability was a result of combat wounds or 
service trauma; in order to receive benefits under subsection 
17.123, subsection (d), the veteran must show that he was a 
prisoner of war.

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records include his dental records from the San 
Onofre Dispensary MCB in Camp Pendleton, California, and from 
the Marine Corps Recruit Depot in San Diego, California.  
These records show that, during his service, the veteran 
underwent cavity repairs, dental examinations, and a root 
canal in tooth number 9 which required that a crown be placed 
on that tooth.  However, the service medical records do not 
contain any indication that the veteran sustained any dental 
trauma or injuries to the mouth area during his period of 
active service.  And, as to any post-service medical records, 
the claims file is devoid of any post-service medical records 
showing the veteran currently suffers from a dental 
condition.

After a review of the entire record, the Board notes that the 
evidence of record does not contain any evidence that the 
veteran currently suffers from a dental condition which had 
its onset in or increased in severity during his period of 
active service.  Therefore, as the veteran has failed to 
satisfy two essential elements necessary to well ground his 
claim, which is the existence of a disability, and a nexus 
between any such disability and his period of service, the 
veteran's claim must be denied.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, as discussed above, 38 C.F.R. § 17.123 sets out 
the requirements that must be met in order to obtain 
outpatient dental benefits for noncompensable service 
connected dental disabilities.  In this regard, the Board 
notes that the veteran neither contends that he currently 
suffers from a dental condition which is the result of combat 
wounds, nor that he was a prisoner of war, but rather that he 
incurred a dental condition as a result of in-service 
trauma/treatment.  In this regard, following a review of the 
record, the Board finds that the treatment the veteran 
received for his teeth during service does not constitute 
trauma for purposes of establishing entitlement to outpatient 
dental benefits.  Accordingly, the 38 C.F.R. § 17.123 (1998) 
requirements have not been met and outpatient dental benefits 
must be denied.

II.  Entitlement to Increased Disability Evaluations. 

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and records of treatment following service.  
Thus, as the Board does not know of any additional relevant 
evidence which is available, no further assistance to the 
veteran with the development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

A.  Residuals of a Hookworm Infection with Irritable Bowel 
Syndrome.

In this case, in a May 1994 rating decision, the RO awarded 
the veteran service connection and a noncompensable 
disability evaluation, by analogy, for the residuals of a 
hookworm infection under Diagnostic Code 7399-7319, effective 
March 1994.  Subsequently, in a September 1997 rating 
decision, the veteran's award was recharacterized to a 10 
percent disability evaluation for the residuals of a hookworm 
infection with irritable bowel syndrome under Diagnostic Code 
7319, effective February 1997.  At present, as the veteran 
believes his disability is more disabling than currently 
evaluated, the veteran's case is before the Board for 
appellate review. 

With respect to the evidence of record, the claims file 
contains various medical records from the VA Medical Center 
in Mt. Vernon, Missouri, for the period  including September 
1995 to January 1997, as well as records from the Smith-
Glynn-Callaway Clinic, Inc., dated from October 1976 to May 
1990.  These records describe the treatment the veteran has 
received over time for various health problems, including but 
not limited to PTSD, headaches, bilateral otitis media, and 
irritable bowel syndrome.  Additionally, the record includes 
letters from Michael B. Wooten, M.D., dated June 1997 and 
November 1997 which note the veteran had been seen at the 
Smith-Glynn-Callaway Clinic since 1982 for irritable bowel 
syndrome, as well as that he suffered from daily cramping and 
loose stools which interfered with his work style and, at 
times, paralyzed it.

The record also includes pharmacy refill/renewal slips from 
an unidentified source which indicate the veteran has been 
prescribed Dicyclomine four times a day for his irritable 
colon.  Furthermore, an August 1997 VA examination report 
indicates the veteran reported he has irritable bowel 
symptoms about three times per week, each time leading to 
about two or three loose bowel movements without blood or 
mucous; has neither gained nor lost weight; has nausea 
without vomiting; and has occasional constipation with no 
history of fistula.  And, upon examination, the veteran was 
found to be well developed and nourished, in no acute 
distress, and without any indication of anemia or 
malnutrition; however, he had cramping lower abdominal pain, 
and fullness and tenderness in the right lower quadrant.  The 
veteran was diagnosed with irritable bowel syndrome, status 
post hookworm infection.

Finally, the record includes statements by the veteran and 
his representative in correspondence and during a June 1998 
appeal hearing at the RO essentially indicating that the 
veteran's condition is more severe than currently evaluated.  
Specifically, during the hearing, the veteran noted that he 
is currently taking Dicyclomine for his irritable bowel 
syndrome, and has been treated for his disability at a VA 
medical facility since 1993.  Moreover, the veteran noted 
that he almost always has distress or cramping in the lower 
abdomen and has bowel movement and diarrhea at least once a 
day, which makes him lose about 15 or 20 pounds during the 
summer season and affects his job performance delivering mail 
for the U.S. Postal Services. 

With respect to the applicable law, the Board notes that 
there are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbance in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (1998).  The principle relating to pyramiding 
proclaims that evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, will not be combined with each other.  For 
digestive disabilities, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.

In this case, the veteran's residuals of a hookworm infection 
with irritable bowel syndrome are evaluated under the 
criteria for irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) as set forth in 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7319.  Under that diagnostic code, a 10 
percent disability evaluation is awarded for moderate 
irritable colon syndrome characterized by frequent episodes 
of bowel disturbance with abdominal distress.  And, a 30 
percent disability evaluation is awarded for severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See 38 C.F.R. § 4.114, DC 7319 (1998).

In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(1998).  In this regard, it is noted that the August 1997 VA 
examination report shows the veteran reported he had neither 
gained nor lost weight, as well as that, upon examination, 
the veteran was found to be well developed, well nourished, 
and without any indication of anemia or malnutrition.  As 
such, the Board finds that the veteran's weight pattern does 
not represent a severe impairment so as to approximate the 
next higher disability evaluation.

After a review of the evidence of record, and viewing the 
evidence in the light most favorable to the veteran's claim, 
the Board finds that the veteran's symptomatology is 
characterized by irritable bowel symptoms about three times 
per week with each time leading to about two or three loose 
bowel movements without blood or mucous, cramping lower 
abdominal pain, fullness and tenderness in the right lower 
quadrant, neither gain nor loss of weight, nausea without 
vomiting, and occasional constipation with no history of 
fistula.  As such, the Board finds that the veteran's 
disability more nearly approximates a moderate irritable 
colon syndrome characterized by frequent episodes of bowel 
disturbance with abdominal distress, and thus, the veteran's 
award of a 10 percent disability evaluation under Diagnostic 
Code 7319 is appropriate.

Furthermore, the Board notes the evidence does not show that 
the veteran's reported exacerbations are of such severity as 
to require routine continuous outpatient medical monitoring 
and treatment, or as to result in dehydration or other 
symptoms requiring medical care.  Therefore, the veteran's 
disability is not of a severity which meets the criteria 
required for the award of a disability evaluation in excess 
of 10 percent under Diagnostic Code 7319.

B.  Post Traumatic Stress Disorder.

In a July 1995 rating decision, the veteran was granted 
service connection for PTSD and was awarded a 10 percent 
disability evaluation under Diagnostic Code 9411 effective 
April 1995.  Subsequently, in an March 1997 rating decision, 
the veteran's award was increased to a 30 percent disability 
evaluation effective September 1996.  At present, the veteran 
is seeking an increased disability evaluation in excess of 30 
percent.

With respect to the evidence of record, the claims file 
contains medical records from the VA Medical Center in Mt. 
Vernon, Missouri, dated from September 1995 to January 1997 
describing the treatment the veteran has received over time 
for various health problems, including PTSD.  Additionally, 
the claims file contains a July 1995 VA examination report, 
and records from the VA Medical Center in Fayetteville, 
Arkansas, with October 1996 notations indicating the veteran 
has been diagnosed with PTSD, which has caused him a great 
deal of social isolation and severe difficulty in the marital 
sphere.

The record also includes pharmacy refill/renewal slips from 
an unidentified source which indicate the veteran has been 
prescribed Trazodone for his sleep disturbances and 
Hydroxyzine for anxiety.  Furthermore, a November 1996 VA 
examination report indicates the veteran reported he had had 
problems with alcohol use, wakes up at night in an agitated 
and irritated state, had a volatile temperament, and likes 
being by himself on the job and at home; he denied 
hallucinations and suicidal/homicidal ideation.  Upon 
examination, the veteran had a nervous affect and an overall 
anxious mood, and was diagnosed with PTSD manifested by 
chronic intrusive memories, nightmares, detachment from 
others, restricted affect, foreshortened future, sleep 
disturbances, anger outbursts, concentration problems, 
marital problems, and startle response.  He was assigned a 
Global Assessment of Functioning Scale (GAF) score of 52, 
which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).

Finally, the record contains statements by the veteran and 
his representative essentially contending that the veteran's 
PTSD is more disabling than currently evaluated.  
Specifically, during a March 1997 appeal hearing at the RO, 
the veteran indicated that he currently suffers from 
intrusive thoughts of Vietnam on a regular basis at home and 
on the job; does not socialize with co-workers, go to church, 
or belong to any group or organization; has nightmares; and 
has problems with concentration.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  The United States Court of Veterans Appeals has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Previous to November 7, 1996, in assessing the 
severity of a psychoneurosis, such as PTSD, the effect of the 
disorder on the veteran's ability to interact on both a 
social and industrial level, as confirmed by the current 
clinical findings, was considered.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411, Note (1) (as effective prior to November 7, 1996). 

The veteran is currently evaluated as 30 percent disabled as 
a result of his PTSD.  The prior Schedule for Rating 
Disabilities envisioned that a 30 percent disability 
evaluation for PTSD was warranted where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (as effective prior to November 
7, 1996).  In this regard, the Board acknowledges that VA 
General Counsel opinion 9-93 defines the word "definite," 
as used in 38 C.F.R. § 4.132 to describe a 30 percent degree 
of disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See id.  A 100 percent evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  In the alternative, a 100 
percent evaluation was warranted if there was total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed thought or behavioral 
processes associated with almost all daily activities, such a 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
As well, a 100 percent evaluation was awarded if the veteran 
was demonstrably unable to obtain or retain employment. Id.  
The appellant only need meet one of these criteria to be 
granted a 100 percent evaluation.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 30 percent schedular evaluation for 
mental disorders, including PTSD, contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

A 50 percent schedular evaluation for mental disorders, 
including PTSD, contemplates reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

After a review of the evidence of record, the Board finds the 
evidence shows the veteran has a nervous affect and an 
overall anxious mood, and was diagnosed with PTSD manifested 
by chronic intrusive memories, nightmares, detachment from 
others, restricted affect, foreshortened future, sleep 
disturbances, anger outbursts, concentration problems, 
marital problems, and startle response.  Additionally, the 
evidence shows the veteran has been assigned a GAF score of 
52, which according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  
Furthermore, the evidence reveals the veteran is currently 
employed by the U.S. Postal Service, and that his PTSD 
symptomatology interferes with his job performance; however, 
there is no evidence that such interference rises to the 
level of definite industrial impairment.  Moreover, as of the 
veteran's last PTSD examination of record, his symptomatology 
was not characterized by flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; and impaired abstract thinking.  However, 
the Board observes he did present disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

Thus, evaluating the veteran's disability under the schedular 
criteria for PTSD effective prior to and after November 7, 
1996, as required by Karnas, supra, the Board finds that the 
veteran's current award of a 30 percent disability evaluation 
is appropriate.  In arriving at this conclusion, the Board 
has found that the veteran's disability more nearly 
approximates a disability characterized by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment, which is more than 
moderate but less than rather large impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as effective prior to 
November 7, 1996); VAOPGCPREC 9-93 (November 1993) (emphasis 
added).

As well, the Board has found that the veteran's disability 
more nearly approximates a disability characterized by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  Thus, an increased disability evaluation in 
excess of 30 percent for the veteran's PTSD is denied. 

C.  Conclusion.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence regarding the 
claims of entitlement to increased disability evaluations for 
the residuals of a hookworm infection with irritable bowel 
syndrome and PTSD is not in relative equipoise, and thus, the 
benefit of the doubt rule is not for application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence shows the 
veteran's disabilities interfere with the veteran's job 
performance.  However, the veteran works regular hours on a 
daily basis, performs his regular job duties, and gets full-
time compensation for his work.  As such, the Board finds 
that the evidence does not show that the veteran's 
disabilities under consideration have caused him marked 
interference with employment or necessitated frequent periods 
of hospitalization, or otherwise have rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a dental condition is denied.

Entitlement to outpatient dental benefits is denied.

An evaluation in excess of 10 percent for the residuals of a 
hookworm infection with irritable bowel syndrome is denied.

An evaluation in excess of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

